Case 1:20-cv-00457-ADA Document 38-7 Filed 10/09/20 Page 1 of 17
         Case 1:20-cv-00457-ADA Document 38-7 Filed 10/09/20 Page 2 of 17

                                                                                      USOO9686378B2


(12) United States Patent                                           (10) Patent No.:     US 9,686,378 B2
       Judd et al.                                                  (45) Date of Patent:     *Jun. 20, 2017
(54)   CONTENT MANAGEMENT AND                                    (58) Field of Classification Search
       TRANSFORMATION SYSTEM FOR DIGITAL                                 None
       CONTENT                                                           See application file for complete search history.
(71) Applicant: Callahan Cellular L.L.C., Wilmington             (56)                  References Cited
                (DE)
                                                                                U.S. PATENT DOCUMENTS
(72) Inventors: David T. Judd, Atlanta, GA (US);
                Jason A. Brewster, Atlanta, GA (US);                    5,299,304 A      3, 1994 Williams et al.
                                                                        5,583,762 A     12, 1996 Shafer
                 P. Michael Melia, Avondale Estates,
               GA (US); David J. Lilly, Atlanta, GA                                        (Continued)
               (US)                                                          FOREIGN PATENT DOCUMENTS
(73) Assignee: Callahan Cellular L.L.C., Wilmington,             EP                883272 A2      12/1998
               DE (US)                                           GB               2376767 A       12/2002
                                                                 WO              O3OO3641          1, 2003
(*) Notice: Subject to any disclaimer, the term of this
               patent is extended or adjusted under 35                            OTHER PUBLICATIONS
               U.S.C. 154(b) by 0 days.
               This patent is Subject to a terminal dis          Albers, M.J. et al. “User Web Browsing Characteristics Using Palm
                 claimer.                                        Handhelds for Information Retrieval.” IEEE Conference on Com
                                                                 puter Documentation, Sep. 2000, p. 125-135.
(21) Appl. No.: 15/150,264                                                              (Continued)
(22) Filed:      May 9, 2016                                     Primary Examiner — Angela Nguyen
(65)                 Prior Publication Data                      (74) Attorney, Agent, or Firm — Perkins Coie LLP
       US 2016/0330296 A1       Nov. 10, 2016                    (57)                     ABSTRACT
            Related U.S. Application Data                        A transformation engine that enables content and informa
                                                                 tion to be transformed from one format, a source format, to
(63) Continuation of application No. 14/586,840, filed on        a format that is compatible with the requesting device, a
     Dec. 30, 2014, now Pat. No. 9,361,399, which is a           destination format. Advantageously, various device types
                      (Continued)                                can access and share content via a network without concern
                                                                 as to the original format of the content. When a client device
(51)   Int. C.
                                                                 provides a request for content, the transformation engine
       H04L 29/06            (2006.01)                           identifies delivery characteristics of the client device, and
       G06F 7/30             (2006.01)                           identifies a source for the requested content. The transfor
       H04L 29/08            (2006.01)                           mation engine then transforms the Source formatted content
(52)   U.S. C.                                                   into a format identified through a best fit analysis of the
       CPC .......... H04L 67/42 (2013.01); G06F 17/3092         delivery characteristics of the device.
                     (2013.01); G06F 17/30864 (2013.01);
                        (Continued)                                             20 Claims, 4 Drawing Sheets

                     100a


                                                 Content Transformer
                                                       (sto d)
           Case 1:20-cv-00457-ADA Document 38-7 Filed 10/09/20 Page 3 of 17


                                                       US 9,686,378 B2
                                                              Page 2

             Related U.S. Application Data                         International Searching Authority, International Search Report, PCT
     continuation of application No. 11/306.640, filed on          Application PCT/US2002/016925, Dec. 19, 2002, 5 pages.
     Jan. 5, 2006, now Pat. No. 9,092,546, which is a              Koyanagi, Teruo et al. “Demonstrational Interface for OSLT
     continuation of application No. 09/912.220, filed on          Stylesheet Generation, Markup Languages: Theory & Practice 2.2.”
     Jul. 24, 2001, now Pat. No. 7,016,963.                        Massachusetts Institute of Technology, vol. 2, No. 2, 2000, pp.
                                                                   133-152.
(60) Provisional application No. 60/302,035, filed on Jun.         Makoto, Murata "Data Model for Document Transformation and
         29, 2001.                                                 Assembly (Extended Abstract).” Lecture Notes in Computer Sci
                                                                   ence, 1481, Principles of Digital Document Processing 4th Inter
(52) U.S. Cl.                                                      national Workshop, PODDP 98 Saint Malo, France, Mar. 1998, pp.
                                                                   140-152.
         CPC ........ G06F 17/30905 (2013.01); H04L 67/02
                             (2013.01); H04L 67/10 (2013.01)       Masahiro, Hori et al. “Authoring Tool for Web Content Transcod
                                                                   ing, Markup Language: Theory & Practice.” Massachusetts Institute
(56)                    References Cited                           of Technology, vol. 2, No. 1, 2000, pp. 65-80.
                                                                   Matzen, R.W. “A New Generation of Tools for SGML.” Oklahoma
                   U.S. PATENT DOCUMENTS                           State University Department of Copmuter Science, vol. 1, No. 1,
                                                                   1998, pp. 47-74.
       5,587,902 A      12/1996 Kugimiya                           Ouahid, H. et al. "Converting Web Pages into Well-formed XML
       5,848,386 A      12/1998 Motoyama                           Documents.” IEEE ICC 99, vol. 1, Jun. 1999, pp. 676-680.
       5,915,259 A       6, 1999 Murata                            Sakai, Noriko et al., “Transformation Method of Logical Structures
       5,926,823. A      7, 1999 Okumura et al.
       5,943,643 A       8, 1999 Van De Veen                       Between SGML Documents.” vol. 39, No. 1, Jan. 1998, 11 pages.
       5,987.403 A      11/1999 Sugimura                           Schroff. Thomas et al. “Grammar-Compatible Stylesheets, Lecture
       6,009,436 A      12/1999 Motoyama et al.                    Notes in Computer Science 1481.” Principles of Digital Document
       6,012,098 A       1/2000 Bayeh et al.                       Processing 4th International Workshop, PODP '96 Palo Alto, Cali
       6,014,680   A    1/2000     Sato et al.                     fornia, USA, Sep. 1996, pp. 51-58.
       6,021.202   A    2, 2000    Anderson et al.                 Severson, Eric. “The Art of SGML Conversion: Eating your Veg
       6,046,985   A    4/2000     Aldred et al.                   etables and Enjoying Dessert.” Avalanche Development Company/
       6,061,697   A    5, 2000    Nakao et al.
       6,085,196 A       7/2000 Motoyama et al.                    Interleaf Inc., Jan. 1995, 10 pages.
       6,088,515   A     7/2000    Muir et al.                     United States Patent and Trademark Office, Advisory Action, U.S.
       6,148,142   A    1 1/2000   Anderson et al.                 Appl. No. 11/306,640, mailed Jun. 23, 2010, 3 pages.
       6,169,989   B1     1/2001   Eichstaedt et al.               United States Patent and Trademark Office, Final Office Action,
       6,185,608   B1    2/2001    Hon et al.                      U.S. Appl. No. 1 1/306.640, mailed Apr. 16, 2009, 17 pages.
       6,202,072   B1    3/2001    Kuwahara                        United States Patent and Trademark Office, Final Office Action,
       6,208.956 B1      3/2001 Motoyama                           U.S. Appl. No. 1 1/306,640, mailed Apr. 16, 2010, 21 pages.
       6,230,173 B1      5, 2001 Ferrel et al.
       6,233,592 B1      5, 2001 Schnelle et al.                   United States Patent and Trademark Office, Final Office Action,
       6,233,731 B1      5, 2001 Bond et al.                       U.S. Appl. No. 1 1/306,640, mailed Jan. 25, 2013, 15 pages.
       6,246,410 Bl      6/2001 Bergeron et al.                    United States Patent and Trademark Office, Non-Final Office
       6,250,309 B1      6, 2001 Krichen et al.                    Action, U.S. Appl. No. 09/912,220, mailed Dec. 24, 2003, 5 pages.
       6,279,015 B1      8/2001 Fong et al.                        United States Patent and Trademark Office, Non-Final Office
       6.405,216 B1      6, 2002 Minnaert et al.                   Action, U.S. Appl. No. 09/912,220, mailed Mar. 29, 2005, 6 pages.
       6,418,446 B1      7/2002 Lection et al.
       6.424,979 B1      7/2002 Livingston et al.                  United States Patent and Trademark Office, Non-Final Office
       6,507,857 B1      1/2003 Yalcinalp                          Action, U.S. Appl. No. 1 1/306,640, mailed Apr. 9, 2014, 6 pages.
       6,542,912 B2     4/2003 Meltzer et al.                      United States Patent and Trademark Office, Non-Final Office
       6,600,502 B1      7/2003 Brewster, Jr.                      Action, U.S. Appl. No. 11/306,640, mailed Aug. 3, 2012, 13 pages.
       6,763,388 B1      7/2004 Tsimelzon                          United States Patent and Trademark Office, Non-Final Office
       6,779,153 B1      8/2004 Kagle                              Action, U.S. Appl. No. 1 1/306,640, mailed May 5, 2011, 22 pages.
       6,829,745 B2     12/2004 Yassin et al.                      United States Patent and Trademark Office, Non-Final Office
     7,016,963     B1    3, 2006   Judd et al.
     7,685,252     B1    3/2010    Maes et al.                     Action, U.S. Appl. No. 11/306,640, mailed Oct. 15, 2009, 20 pages.
     9,092,546     B2    7, 2015   Judd et al.                     United States Patent and Trademark Office, Non-Final Office
     9,361,399     B2    6, 2016   Judd et al.                     Action, U.S. Appl. No. 11/306,640, mailed Oct. 16, 2008, 15 pages.
 2002fOO691.96     A1    6, 2002   Betros et al.                   United States Patent and Trademark Office, Non-Final Office
 2002/0116491      A1    8/2002 Boyd et al.                        Action, U.S. Appl. No. 14/586,840, mailed Jun. 19, 2015, 6 pages.
 2003,0004707      A1    1/2003 Ferin                              United States Patent and Trademark Office, Notice of Allowance,
 2006/0200761      A1    9, 2006 Judd et al.
                                                                   U.S. Appl. No. 09/912,220, mailed Oct. 3, 2005, 18 pages.
                                                                   United States Patent and Trademark Office, Notice of Allowance,
                     OTHER PUBLICATIONS                            U.S. Appl. No. 1 1/306,640, mailed Sep. 30, 2014, 10 pages.
                                                                   U nited States Patent and Trademark Office, Notice of Allowance,
Imamura, Takeshi et al. “Mapping Between ASN. 1 and XML.”          U .S. Appl. No. 14/586,840, mailed Feb. 10, 2016, 5 pages.
IEEE Symposium on Applications and the Internet, Jan. 2001, pp.    U nited States Patent and Trademark Office, Restriction Require
57-64.                                                             ment, U.S. Appl. No. 09/912,220, mailed Jul. 8, 2004, 4 pages.
    Case 1:20-cv-00457-ADA Document 38-7 Filed 10/09/20 Page 4 of 17


U.S. Patent       Jun. 20, 2017   Sheet 1 of 4         US 9 9 686,378   B2


                                                                  S
                                                                 wn

                                                                 S9
                                                                 R




                                         O-k
    Case 1:20-cv-00457-ADA Document 38-7 Filed 10/09/20 Page 5 of 17


U.S. Patent                                            US 9,686,378 B2




   Oiz
Case 1:20-cv-00457-ADA Document 38-7 Filed 10/09/20 Page 6 of 17
    Case 1:20-cv-00457-ADA Document 38-7 Filed 10/09/20 Page 7 of 17


U.S. Patent             Jun. 20, 2017            Sheet 4 of 4                  US 9,686,378 B2


                                            Content Request
                                           (invoke Application)
         2OO                                                                           305
      dentify specifics of client reques
               Invoke application                      410
     Provide client specific application
                   interface
                                      Application Interface Content
                                                                                       42O

                                                                      Actuate Application
                                                                           Interface
                                                                                           425

                                                                        flocal actuation

                                      Content Request (User Action)          Else
     ldentify specifics of client request
                 Invoke action
    Provide client specific user interface
                               Updated Application Interface Content
                                                                                       440

                                                                       Exit Application
                                                                                            445
                          Exit Request and DOWnload
                                         Changes          Then

                                                              450
               Update Database                         455
                                                                             Else
                               Exit Request and Download Changes

                                  r                    465
           Terminate Application

                                                                              Fig. 4
         Case 1:20-cv-00457-ADA Document 38-7 Filed 10/09/20 Page 8 of 17


                                                    US 9,686,378 B2
                              1.                                                                 2
       CONTENT MANAGEMENT AND                                      a source of content to other devices through the Internet or,
   TRANSFORMATION SYSTEM FOR DIGITAL                               may attempt to access content from other devices through
               CONTENT                                             the Internet. Similar devices, or devices that store and utilize
                                                                   content in a similar format, can easily share content over the
          CROSS-REFERENCE TO RELATED                           5   Internet. However, dissimilar devices, or devices that utilize
                     APPLICATIONS                                  different or even incompatible formats, cannot easily share
                                                                   COntent.
   This application is a continuation of U.S. patent applica          This information or content incompatibility problem is
tion Ser. No. 14/586,840, filed Dec. 30, 2014 (now U.S. Pat. not unique to the Internet. This problem has also reared its
No. 9,361.399), which is a continuation of U.S. patent 10 head in other areas such as word processing, databases, or
application Ser. No. 11/306,640, filed on Jan. 5, 2006 (now other applications that create and store files in a particular
U.S. Pat. No. 9,092,546), which is a continuation of U.S. format. One technique that has been adopted is the use of
patent application Ser. No. 09/912.220, filed on Jul. 24. conversion programs. A conversion program will read infor
2001, know U.S. Pat. No. 7,016,963), which claims the mation in one format and convert it to a different format. For
benefit of U.S. Provisional Patent Application Ser. No. 15 instance,          Microsoft Word includes an embedded conversion
60/302,035 entitled “CONTENT MANAGEMENT AND
TRANSFORMATION SYSTEM FOR SGML CONTENT                             program that will allow a Word Perfect document to be
filed on Jun. 29, 2001. All of the applications listed above are converted to Microsoft Word format. This type of conver
hereby incorporated by reference in their entireties.              sion program is not a viable solution for the sharing of
                                                                2O content over the Internet. One reason is that there is a large
           BACKGROUND OF THE INVENTION                             number of formats, and even new formats being introduced,
                                                                   for content on the Internet. The conversion program would
   The present invention relates to the transformation of be very complex, processor intensive, and large. In addition,
information from one of a plurality of formats that may be when accessing content through the Internet, it may be
utilized by an information source, to another of a plurality of 25 difficult or impossible to know in what format the content is
formats that is required or desired by a destination for that stored. For Small, portable, and wireless devices that access
information and, more particularly, the transformation of content over the Internet, these characteristics render this
content from one markup language format to the same or technique useless. Thus, there is a need in the art to allow
another markup language format. In addition, the present devices that require content in a particular format, to access
invention relates to use of this transformation in allowing a 30 content through the Internet, or any other local or global
variety of platforms to access content and/or applications network, regardless of the format in which the content is
regardless of the source format of that content.                   stored.
   One of the primary capabilities that has fueled the popu           One general format for content that is prolific on the
larity of the Internet is the ability to share information and Internet is markup languages. A markup language is a set of
technology. What other technology could a professor in a 35 codes and/or characters that are interspersed with text and
remote village in China use to share his ability to program references to other content. The markup language directs the
or create content with a student in Midland, Tex..? Through processing of an application that displays the content. Many
the technology of the Internet and its ability to allow different markup languages have been developed and con
downloading of applications, resources, and information tent can be found on the Internet in any one of the variety of
using client-server principles, these types of transactions 40 markup languages. However, the basic function of a markup
take place millions of times every hour.                           language is to instruct an application with regards to how to
   Many times, during the spawning of a new technology, in display or render a particular item. For instance, the follow
an effort to rush the deployment and acceptance of the new ing line in Rich Text Format, a markup language used by
technology, the technological community may adopt a less many personal computer based applications,
Sophisticated or inferior embodiment of a new technology. 45 {\b\f3\fs24\ul Melia Design Group Creators of
Such compromises are usually driven by the consumer or the
desire to have a product to market before one's competitors.          would result in causing a work processor to render the
The adoption of inferior embodiments can result in creating name “Melia Design Group—Creators of NimbusTM as
artificial limitations on the technology—limitations based bolded (\b), 12 point (\fs24) courier font (\f3), and under
on format and compatibility issues rather than technology 50 lined with one line (\u1):
issues. The rapid growth and deployment of the world wide             Melia Design Group–Creators of NimbusTM
web, coupled with the introduction of increasingly sophis             The Standard Generalized Markup Language (SGML) is
ticated client formats, languages, types of content and plat a descriptive markup language that basically provides a set
forms, has given rise to such a situation.                         of rules for creating other markup languages. Rather than
   When the world is faced with an inferior embodiment of 55 instructing an application as to the particular aspects of a
a new technology, over time, the problem usually is cor piece of text (i.e., bold, underlined, italicized) the SGML
rected. Two methods for correcting the problem include the language describes a category for the text (i.e., title, level 2
deployment of a new or next generation technology, or the heading, bulleted entry, etc.). The exact particulars of the
development of another technology to resolve or alleviate SGML format can be found in the Standard ISO 8879:1986.
the problem. The present invention is directed towards this 60 Several markup languages have been created through
second method, while at the same time, providing a revo SGML, the most popular of which is the HyperTextMarkup
lutionary technology that will expand the usability of the Language (HTML) which was mainly created for use on the
Internet.                                                          worldwide web. SGML has also been used to create markup
   One of the primary roles of the Internet is as a source of languages for a multitude of applications including word
content. Due to the ease of a device being interfaced to the 65 processors, parsers, and publishing, as well as other docu
Internet, a vast array of different devices are connected to ment formatting languages such as DHTML, XML,
and interact over the Internet. Each of these devices may be XHTML, GML and HDML.
         Case 1:20-cv-00457-ADA Document 38-7 Filed 10/09/20 Page 9 of 17


                                                      US 9,686,378 B2
                          3                                                                            4
  The eXtensible Markup Language (XML) is an SGML                        mechanism to convert existing content into XML. However,
markup language supported by the World Wide Web Con                      to convert a majority of the content that is available on the
sortium (W3C) and basically is a web-ready subset of                     web into XML would be a daunting task. In addition, even
SGML. As a subset of SGML, XML is more suitable for                      if such a task could be performed, it would result in crippling
providing content to devices that are limited in memory or               the content provider community since the majority of con
processing resources. Parsers and applications that utilize              tent creators, as well as the tools used to create content, is
XML can be smaller and less processor intensive. As a                    more HTML oriented rather than XML. Thus, there is a need
subset of SGML, content that is stored in XML format is                  in the art for a mechanism to convert content to XML, or
also valid SGML content. However, all SGML content is not                Some other interim format, when the content is being
necessarily valid XML content.                                      10   requested by a device. Such a mechanism would need to
   Thus, many markup languages have been developed                       perform this task in a quick and efficient manner so as not
(some of which are compatible with others, incompatible                  to degrade the performance of accessing web content.
with others, limited in capabilities, etc.), and are in use                 As previously stated, XML is a limited language that only
within the Internet today. These markup languages allow                  uses a subset of the capabilities of SGML. Because of this,
devices and/or applications that Support the markup lan             15   a transformation from one SGML format to XML and then
guage, to render content onto the device in a particular                 from XML to another SGML format may result in the loss
fashion. Other tools have also been developed to help                    of some information. What is needed in the art is a mecha
control the rendering of content. Stylesheets is an example              nism to take content from one SGML format and translate it
of one such tool. Stylesheets describe how a particular                  to another SGML format while minimizing the loss of any
document (content) is to be presented on a screen, display,              information. One technique to accomplish this would be to
print, or otherwise. By attaching stylesheets to markup                  have a device or utility that directly transforms one SGML
language structured documents (e.g. HTML) authors and                    document into another SGML document. Such a technique
readers can influence the presentation of the content without            would be a tremendous improvement in the worldwide web.
losing device independence.                                              Another technique to accomplish this would be to have a
   The eXtensible Stylesheet Language (XSL) is a language           25   device or utility that transforms content from a variety of
for expressing stylesheets. One of the components of XSL is              formats, including but not limited to SGML, into an interim
the XSL Transformations (XSLT) which is a language for                   format, and coupling this device or utility with another
transforming XML documents. A transformation expressed                   device or utility that would transform content from the
in XSLT is called a stylesheet because the transformation                interim format to a device specific format.
functions as a stylesheet—describes rules for transforming a        30      Internet content may be accessed from an ever increasing
source tree into a result tree. The stylesheet contains a set of         number and variety of devices. Today, such devices include
template rules with each template rule having two parts: (1)             desktop computers, laptop computers, hand held personal
a pattern which is matched against nodes in a source tree and            data assistants (PDA), cellular telephones, appliances, elec
(2) a template which can be utilized to form part of the result          tronic kiosks, GPS devices and many more. In the future it
tree. The transformation is performed by associating pat            35   is quite certain that additional devices will be used in the
terns with templates. A pattern is matched against elements              same manner Each Such device may have different display
in the Source tree. A template is instantiated to create part of         capabilities and may utilize varying types of data interpret
the result tree. The result tree is separate from the source tree        ers. One device may use an SGML based web-browser, one
and, the structure of the result tree can be completely                  device may use a WAP based browser and yet another device
different from the structure of the source tree. In construct       40   may use a non-markup language based interpreter. The
ing the result tree, elements from the source tree can be                above-described needs in the art are even more apparent
filtered and reordered, and arbitrary structure can be added.            when Such a variety of devices are all attempting to access
In operation, the stylesheet declares what output should be              content from the world wide web. However, in addition to
produced when a pattern in the XML document is matched.                  needing the capability to transform content from one format
Additional information about the operation of the XSLT can          45   to another, there is also a need in the art to determine what
be obtained from the W3C or by visiting its website at the               type of format and what additional format structuring is
URL of http://www.w3.org.                                                necessary in order to allow a device to render the content.
  Overall, the use of XSLT allows XML documents to be                    When the transformations are being performed by a server
reformatted according to the parameters of XSL stylesheets,              based environment rather than a client-based environment,
and presentation flexibility of the XML source can be               50   the server must be able to identify the specific requirements
obtained. This is an important function since it allows the              of the destination of the content, and interject these specific
separation of content from presentation—a key function for               requirements into the transformation process.
the extensibility and flexibility of the worldwide web. Chris               To illustrate the benefits that the present invention gives
Lilley, a W3C staff contact for the XSL Working Group                    rise to, a need in the art regarding sever-based applications
states that with XSLT “we’re closer to delivering rich,             55   is provided. To utilize a server-based application, a client
structured data content to a wider range of devices.” Thus,              device connects to the server and initiates a download of the
XSLT allows a variety of devices that support varying                    application. The server acknowledges the request and ini
markup languages to access content that is in a standardized             tializes the application for downloading (note that the appli
format XML.                                                              cation is also usually "compressed for faster delivery over
   Although XSLT helps to provide content to a variety of           60   the Internet). The client device then downloads the com
devices, several problems are still present in the state of the          pressed application “executable' from the server.
art. One such problem is that the majority of web-based                     The application is now stored on the client, but is not yet
content is not formatted as XML documents but rather, as                 ready for use. The application must first be unpacked or
HTML documents. In addition, XML is not the easiest                      uncompressed, and then typically an installation routine that
markup language to develop content with, thus, other, more          65   will make the application ready to run on the client must be
user friendly languages are usually employed. Thus, to truly             invoked. Once this is done, the application can be invoked.
recognize the benefits of XSLT, there is a need for a                    Once invoked, the application runs resident in the clients
        Case 1:20-cv-00457-ADA Document 38-7 Filed 10/09/20 Page 10 of 17


                                                     US 9,686,378 B2
                          5                                                                         6
memory. The application must be recalled from the hard                 destination content output, a destination specific parameter
drive of the client device, and executed each time it is               input and a conversion unit. The conversion unit receives
desired to be used. In addition, the client likely has word            Source content in a source format at the source content input
processors, spreadsheets, and email editor programs, which             and at least one parameter from the destination specific
must be recalled from its hard disk and made resident in its           parameter input. The conversion unit then transforms the
memory, to be executed. Each application consumes valu                 Source content from the Source format into an interim
able resources of the client device. Thus, there exists a need         format. The conversion unit also identifies a destination
in the art for a technique to minimize the expenditure of              format for the content, based at least in part on the destina
client resources when running server-based applications.               tion specific parameter. The conversion unit then transforms
   Another problem in the industry can be seen by examin          10   the source content from the interim format to the destination
ing Software distribution techniques. Today, revisions or              format and provides the destination formatted content to the
upgrades to application programs must be downloaded or                 destination content output. In one embodiment of this aspect
shipped on a digital media ('shrink-wrapped') for installa             of the present invention, the content transformer operates on
tion by end-users. These upgraded versions are expensive to            SGML content. The interim format may be XML or some
distribute and Support costs are also significantly increased.    15   other standard or proprietary format.
End-users will incur costs of shipping, media and packaging               Another aspect of the present invention is a content
to install the application, and significant problems may               transformer engine that includes a client identifier, a tem
occur during these updates (incompatibility with existing              plate database, a best fit analyzer, a linker database, an
Software or systems installed on the end-user computer).               inbound content transformer and an outbound content trans
Thus, there is a need in the art for a method to provide               former. The client identifier receives a content request from
updated Software without incurring the current expenses.               a client device and identifies characteristics about the client
  Therefore, it has been shown that there is a need in the art         device from the content request, and by deriving additional
for devices that require content in a particular format, to            information about the client device from implicit sources
access content through the Internet, or any other local or             and previously stored information. The best fit analyzer
global network, regardless of the format in which the content     25   selects a best fit template from the template database based,
is stored. In addition, there is a need in the art for a               at least in part, on the client device characteristic. The linker
mechanism to convert content to XML, or some other                     database contains location information for content resources
interim format, when the content is being requested by a               and access information for each of the content resources.
device. Such a mechanism would need to perform this task               The inbound content transformer receives source formatted
in a quick and efficient manner so as not to degrade the          30   content and transforms the Source formatted content into
performance of accessing web content. There is also a need             interim formatted content. The outbound content trans
in the art to determine what type of format and what                   former transforms the interim formatted content into desti
additional format structuring in necessary in order to allow           nation formatted content in accordance with the best fit
a device to render the content.                                        template. In one embodiment, the outbound transformer is
  Finally, there exists a need in the art for a technique to      35   an extensible style language transformation engine. In
minimize the expenditure of client resources when running              another embodiment, the inbound transformer is a reverse
server-based applications and for a method to provide                  extensible style language transformation engine. In various
updated Software without incurring the current expenses.               embodiment, the characteristics of the client device may
The aforementioned needs in the art, as well as other needs            differ. Typical characteristics may include screen resolution,
are met by the various embodiments of the present invention       40   caching capabilities, device type, compression characteris
that are described within this specification.                          tics, decompression characteristics, network characteristics,
                                                                       bandwidth characteristics, and connection type. Thus, these
       BRIEF SUMMARY OF THE INVENTION                                  embodiments and aspects of the present invention allow
                                                                       devices that require content in a particular format, to access
  The present invention is directed towards solving the           45   content through the Internet, or any other local or global
aforementioned needs in the art, as well as other needs in the         network, regardless of the format in which the content exists
art, by providing a mechanism for transforming content                 within the Internet. In addition, the present invention pro
between a variety of formats to allow the content to be                vides a mechanism to convert content to XML, or some
rendered on devices that Support differing content formats.            other interim format, when the content is being requested by
One aspect of the present invention is that web-based             50   a device performs this task in a quick and efficient manner
content, which may be found in a variety of formats, can be            So as not to degrade the performance of accessing web
rendered with a device that only supports a particular                 COntent.
content format. Advantageously, this aspect of the present                In another embodiment, the present invention provides
invention extends the usefulness of the world wide web as              the ability for any SGML content to be requested over the
a general content resource.                                       55   Internet and displayed by any SGML-based device making
   Another aspect of the present invention is a content                the request. Thus, this aspect of the invention allows the
transformer engine that includes a source content input, a             conversion of SGML content within the Internet and/or an
memory element, and a conversion unit. The conversion unit             intranet to be read and converted into a compatible format
receives source content in a first format at the source content        for any of a variety of receiving platforms. This exemplary
input, transforms the Source content from the first format        60   embodiment of the present invention also reads information
into an interim format; and stores the Source content in the           in an SGML format, converts the information to an interim
interim format in the memory element. In one embodiment                format, and then renders the information into a different or
of this aspect of the present invention, the content trans             the same SGML format as originally read.
former engine may transform SGML formatted content. In                   One utilization of the present invention, is in the delivery
another embodiment, the interim format may be XML.                65   and remote access to server-based application programs.
  Another aspect of the present invention is a content                 This utilization of the invention involves a client or remote
transformer engine that includes a source content input, a             computer system invoking an application program residing
        Case 1:20-cv-00457-ADA Document 38-7 Filed 10/09/20 Page 11 of 17


                                                     US 9,686,378 B2
                               7                                                                    8
on a remotely located server system. The client is typically             Various embodiments of transformer engine 100a may be
connected to the server system through a network Such as the           used to perform specific content translations. In a particular
Internet or an intranet. In operation, once a client invokes a         embodiment, the transformer engine 100a may be used to
server-based application program, the server system pro                transform content between SGML formats. In this embodi
vides an application program interface to the client. The              ment of the transformer engine 100a, source SGML 110 is
application interface can easily be adapted for compatibility          input into the content transformer 140. The content trans
with a variety of platform types. The server system obtains            former 140 then renders the source SGML into a destination
platform information from the client, and then constructs              SGML format 130. In this embodiment of the transformer
and provides a compatible application program interface to        10
                                                                       engine 100a, the functionality of the content transformer
the client.                                                            140 is provided through the use of a modified XSLT engine.
  These aspects and embodiments, as well as other aspects                XSLT is an open standard that is sponsored and Supported
and embodiments of the present invention are more clearly              by the W3C organization. Those skilled in the art will be
described in the specification, figures and claims.                    familiar with the operation of XSLT; however, additional
                                                                  15   information may be obtained from the URL http://
       BRIEF DESCRIPTION OF THE SEVERAL                                www.w3.org/Style/XSL/. The standard XSLT engine takes
             VIEWS OF THE DRAWING                                      any XML content and renders it into SGML content or
                                                                       another variant of XML. The XSLT engine is a rules based
  FIG. 1a is a block diagram illustrating the functional               conversion that examines the content on a tag level and
components of an exemplary embodiment of the transfor                  converts the tags and groups of tags into an equivalent or
mation engine.                                                         near equivalent set of tags for the desired format. A simple
  FIG. 1b is a block diagram illustrating the functional               example can be illustrated in the operation of the standard
components of an exemplary embodiment of the transfor                  XSLT engine with a break tag. In XML format, a break is
mation engine that utilizes an interim content format.                 portrayed as <br/>. Invoking the XLST engine with HTML
  FIG. 2 is a system diagram illustrating an exemplary            25   identified as the destination format would result in convert
environment in which the transformation engine can be                  ing <br/> into <br>, the format used by HTML. The
utilized as a server-based content transformer.                        standard XSLT engine includes rules for transforming XML
  FIG. 3 is a block diagram illustrating further details of the        to a larger variety of other SGML formats. XSLT is based on
server-based content transformer described in FIG. 2.                  template rules which specify how XML documents should
   FIG. 4 is a process flow diagram illustrating a particular     30   be processed. Although conventional programming lan
application of the present invention in providing a device             guages are often sequential, template rules can be based in
agnostic interface capability for server-based applications.           any order because XSLT is a declarative language. A
                                                                       stylesheet declares what output should be produced when a
              DETAILED DESCRIPTION OF THE                              pattern in the XML document is matched.
                       INVENTION                                  35      The modified XSLT engine of the present invention
                                                                       expands the capabilities of the standard XSLT engine by
  The present invention provides a mechanism for trans                 allowing the ability to identify a destination format, as well
forming content between a variety of formats through the               as a source format. The standard XSLT engine already
use of a transformation engine. In a general embodiment of             includes the rules and stylesheets for multiple SGML for
the present invention, the transformation engine reads con        40   mats. This aspect of the present invention expands the use of
tent in one format and transforms the content into another or          these rules and stylesheets to all the transformation of one
the same format. Turning now to the figures in which like              SGML format to another. The determinative factors for the
numerals, letters and labels refer to like elements throughout         destination SGML format include input parameters and
the figures, various embodiments and applications of the               information about the destination for the content, illustrated
present invention are provided.                                   45   as destination specific parameters 135 in FIG. 1a.
   FIG. 1a is a block diagram illustrating the functional                 FIG. 1b is a block diagram illustrating the functional
components of an exemplary embodiment of the transfor                  components of an exemplary embodiment of the transfor
mation engine. The transformation engine 100a operates to              mation engine that utilizes an interim content format. The
transform source content 110 from its existing format to a             transformation engine 100b operates to transform source
destination content format 130 that is compatible with a          50   content 110 from one its existing format to a format desti
destination target. The transformation engine 100a includes            nation content 130 that is compatible for a destination target.
ans to d content transformer 140, where s and dare variables           The transformation engine 100b includes two main compo
identifying the format for the source content and the desti            nents: (a) an inbound content transformer 115 (source format
nation content respectively. In operation, the content trans           to interim format) and (b) an outbound content transformer
former 140 receives or extracts content stored in a source        55   125 (interim format to destination format). In operation, the
format (content) 110 and transforms the content into a                 inbound content transformer 115 receives or extracts content
destination format (content) 130. This transformation pro              stored in a source format (content) 110 and transforms the
cess may include the incorporation of destination specific             content into an interim format (content) 120. Content, 120
parameters 135 to control the operation of the transforma              may be stored for future use or it may immediately be
tion. The transformation engine 100a provides a bi-direc          60   processed by the outbound transformer 125 and then dis
tional transformation of content, meaning that content can             carded. Advantageously, this aspect of this embodiment of
be transformed from and into any of a variety of formats.              the present invention allows content to be staged or tempo
This aspect of the present invention enables universal trans           rarily stored in the interim format. If the client device, or
formation of content from any type to any type, rapidly and            even a server device in a server-to-server content exchange,
at large Scale and Volume. This capability is not presently       65   is too slow to receive the content as it is transformed, the
available for sharing of content via the Internet, and intranet        interim format is ideal for staging the content until the
or other global or local networks.                                     destination is ready to receive it.
        Case 1:20-cv-00457-ADA Document 38-7 Filed 10/09/20 Page 12 of 17


                                                      US 9,686,378 B2
                                                                                                       10
  The outbound content transformer 125 transforms the                    addressing the details of the server engine 200, the general
content, 120 into a destination format (content) 130. This               operation and environment for the server engine 200 is
outbound transformation process may include the incorpo                  provided. The server engine 200 may be used to convert web
ration of destination specific parameters 135 to control the             based or Internet-based content to any of a variety of
operation of the outbound transformation. The transforma            5    platforms. For illustrative purposes, FIG. 2 provides a exem
tion engine 100b provides a bi-directional transformation of             plary platforms that may employ the use of the server engine
content, meaning that content can be transformed into a                  200 (pen computer 210, PDA 220, portable computer 230,
standard or proprietary interim format from a device specific            personal computer 240, interactive TV 250 through broad
format, and from the standard or proprietary interim format              casting station 255, cellular telephone 260 through mobile
into another or the same device specific format. This aspect        10   telephone switching office 265, and other sources of content
of the present invention enables universal transformation of             270). The server engine 200, along with the exemplary
content from any type to any type, rapidly and at large scale            platforms, is communicatively coupled to the Internet 290,
and volume. This capability is not presently available for               or some other global or local network. Devices wishing to
sharing of content via the Internet, and intranet or other               access content may do so through the server engine 200. In
global or local networks. Various embodiments of trans              15   operation, the server engine 200 receives a request for
former engine 100b may be used to perform specific content               content from a device. In response to such a request, the
translations. In a particular embodiment, the transformer                server engine 200 obtains the content for the device as well
engine 100b may be used to transform content between                     as information about the device. The server engine 200 then
SGML formats. In this embodiment of the transformer                      transforms the content from it present format, to a format
engine 100b, source SGML 110 is the input to the inbound                 that is compatible with the requesting device.
content transformer 115. The inbound content transformer                    As an illustrative example, Suppose that a user of cellular
115 then renders the source SGML into an interim format                  telephone 260 desires to obtain a stock quote. Assuming the
120. Preferably the interim format 120 is an industry stan               cellular telephone 260 is equipped with a hand held device
dard format, such as XML, however any industry standard                  markup language browser, the user may browse through a
or proprietary format that allows flexibility can be used. The      25   list of bookmarks and select a specific bookmark that will
transformed content in the interim format 120 may be stored              request the stock quote. The server engine 200 Supporting
in memory or a storage repository for further processing by              the cellular telephone 260 will receive the request. Depend
the outbound content transformer 125. The content is then                ing on the particular implementation, the server engine 200
transformed from the interim format 120 by the outbound                  may have pre-stored information about the cellular tele
transformer 125 into the destination SGML format 130.               30   phone 260 or, the server engine 200 may enter a process to
   In this embodiment of the transformer engine 100b, the                obtain the information about the cellular telephone 260. In
outbound transformer 125 function could be performed by                  addition, the server engine 200 performs the necessary
employing the use of an XSLT engine. The inbound content                 functions or operations to obtain the stock quote. The stock
transformer 115 is basically a reverse operation of the                  quote may be in a variety of formats including, HTML or
standard XSLT engine. Rather than utilizing the rules of            35   simply ASCII text provided through an online feed. Regard
XSLT to transform from XML to SGML, in reverse opera                     less of the format or source of the content, the server engine
tion, the XSLT engine transforms SGML to XML. In this                    200 extracts the requested content and converts it to a format
manner, the transformer engine 100b may convert any                      that is compatible with the cellular telephone 260, which in
source SGML 110 content to any other determinative des                   this case would be HDML. The server engine 200 then
tination SGML 130 content.                                          40   provides the requested content to the cellular telephone 260
  Therefore, in this embodiment, the modifications to the                which then renders the information on its display device
XSLT engine enable the bi-directional transformation of                  261.
content. Standard XSLT engines, such as Sablotron devel                     From this illustrative example, it should be evident to the
oped by Ginger Alliance or Unicorn XSLT Processor devel                  reader that the present invention provides tremendous ben
oped by Unicorn Enterprises, only allow “XML to SGML                45   efit in the access and sharing of information within a global
transformations. This embodiment of the transformer engine               or local network. Each of the devices illustrated in FIG. 2
100 utilizes a modified XSLT engine to enable a reverse                  may be a content source and a content destination. In
transformation “SGML to XML. Thus, this embodiment of                    addition, each device may require a different format for the
the present invention enables universal transformation of                content. However, the present invention may be utilized to
content from and to any SGML format, rapidly and at large           50   enable each of the devices to share and receive content from
scale and Volume.                                                        any of the other devices.
   It should be clear to those skilled in the art that the use of           FIG. 3 is a block diagram illustrating further details of the
the XSLT engine and XML is simply one embodiment of the                  operation of the server-based content transformer described
present invention that may be chosen due to convenience,                 in FIG. 2. The overall operation of this embodiment of the
standardization and availability of compatible content and          55   present invention can be described in five general processes:
tools. Other transformer engines that convert between other              (1) Client Identification, Determination and Parsing; (2)
formats may also be employed and the present invention                   Content Storage, Indexing and Retrieval; (3) Content Trans
anticipates the development and the use of Such other                    formation; (4) Content Packaging; and (5) Content Delivery.
transformer engines.                                                        Client Identification, Determination and Parsing.
   FIG. 2 is a system diagram illustrating an exemplary             60      In this embodiment of the present invention, a client
environment in which a transformation engine 100 can be                  device 305 initiates the acquisition of content by issuing a
utilized as a server-based content transformer. In this envi             content request 307 to the server engine 200. In response to
ronment, the transformer engine 100 is incorporated into an              receiving the content request 307, the server engine 200
Internet connected server 200. This embodiment of the                    attempts to identify the characteristics or device specific
present invention is referred to as the NIMBUS server               65   information regarding the client device 305 and/or the
engine by the developers of Melia Design Group but, is                   network from which the client device 305 is operating.
simply referred to as a server engine 200 herein. Prior to               Depending on the particular content and structure of the
        Case 1:20-cv-00457-ADA Document 38-7 Filed 10/09/20 Page 13 of 17


                                                       US 9,686,378 B2
                            11                                                                          12
content request 307, the server engine 200 may have suffi                    These client variables are then evaluated against a user's
cient information to proceed, or may require additional                   profile 315 (derived from previous interactions with the
information from the client device 305. If additional infor               server engine 200, and supplemented with any new or
mation is required, the server engine 200 may invoke a                    changed information from the current client identification
series of hand-shaking or communication exchanges with                    and determination process). The server engine 200 can be
the client device 305. In either case, the server engine 200              extended to enable the use of shared profiles or parameters
must obtain device specific or environmental variables                    (for instance, all AOL users may have similar characteristics,
regarding the client device 305. The client device 305                    so there is no need to fully evaluate each AOL user inde
illustrated in FIG.3 shows three categories of environmental              pendently). The server engine 200 may also be extended for
variables. The categories and specific environmental vari            10   adaptive learning. Using adaptive learning, as user profiles
ables provided are intended to be illustrative rather than                are updated, corrected, or new information is obtained
exhaustive and different devices may include or require                   during the user's interaction with the server engine 200, the
different categories or variables. The server engine 200 may              user's profile is updated to reflect these profiles, corrections
determine the client variables from a variety of sources or               and new information.
techniques. A primary source for determining the variables           15      Thus, during the client identification, determination and
in a web-based request is the HTTP request header since the               parsing process, the server engine 200 extracts information
content request from the client device 305 is normally                    from a content request 307 from a client device 305, utilizes
embedded within a URL string. The server engine 200 may                   existing information about the client device 305 and/or a
also utilize the “round trip' time and other implied or                   user of the client device, and derives information from other
explicit information to determine the value of the variables.             Sources in an attempt to identify (a) what content to obtain
   The variables identify specific content that the client is             for the client device 305 in response to the content request
requesting. Some of the client variables identify the type of             307 and (b) how to deliver the content to the client device
device making the request, client Screen resolution, the                  305.
client caching capabilities (on client device and on client                  Content Storage and Retrieval.
network), the device display specifics (resolution, color/           25      The server engine 200 maintains a meta-database 320
B&W/greyscale, type, color bit depth, etc.), and network                  (also referred to as a linker database) that contains informa
characteristics (bandwidth, bandwidth/connection type or                  tion about the content resources 330 that are indexed by the
protocol, variability of bandwidth, compression/decompres                 server engine 200. A content resource 330 may be any of a
sion rates, etc.). Those skilled in the art will realize this list        variety of devices or entities that provide content or infor
is not exhaustive and that in any given request each of these        30   mation including, but not limited to, remotely located sys
variables, fewer than those listed, or more than those listed             tems accessible via the Internet or some other means, local
may be used.                                                              systems, live audio or video feeds, live text feeds such as
  Once the variables and their values have been identified,               news sources or the like and databases.
the server engine 200 performs request parsing 310. One                      Typically, the linker database 320 does not store the actual
aspect of the request parsing process 310 is to perform a            35   content, but rather stores information about how (resource
“best fit’ analysis by evaluating the variables against an                retrieval API 322) and where (content resource location 324)
existing “best fit matrix” in order to derive a content                   to obtain the content. Advantageously, the use of a linker
category. The best fit matrix is simply a single to multidi               database 320 allows the number and amount of content
mensional matrix that receives one or more variables as an                resources 330 available to the server engine 200 to be
input and provides a “best fit” template or profile based on         40   virtually limitless.
the variables. In some instances, only a single variable may                 More specifically, for each content resource 330, the
be required. For instance, if the server engine 200 has                   linker database 320 maintains descriptive information to
received a variable that identifies the client device 305 as a            facilitate the server engine's 200 access of content from the
specific version and model of a Palm IV PDA, this variable                content resource 330. Any of a variety of techniques may be
may be used as a single lookup variable to identify the best         45   utilized to perform this function. In one embodiment, for
fit profile. However, in other instances, multiple variables              each particular content resource 330, the linker database 320
may be required to identify a best fit template. For instance,            maintains (a) a unique system identifier, (b) a resource name,
to identify a best fit template for a hand held wireless device,          (c) a template required for the display of the available
the server engine 200 may require the following variables:                content (a sub-table with various template types), (d) the
a device type, a display type, a display resolution, and a           50   location and state or status of the available content, (e) the
service grade level.                                                      type of content (image, Video, streaming video, text, markup
   The content category is utilized by the server engine 200              language document, application component, etc.), (f) the
in an effort to determine a “best fit’ method or profile for: (a)         format of the available content (.jpeg, impeg. etc.), (g) the
sending the correct image, video, text, template, and markup              version of the content format for the available content
language (HTML, DHTML, SGML, XHTML, XML, etc.)                       55   (MPEG2, MPEG3, etc.), (h) the content quality of the
that optimizes display and performance on the client device               available content (color bit depth, resolution, frame size,
305; (b) sending the correct content density for the clients              frames per second, etc.), (i) instruction sets or business rules
available/effective bandwidth; (c) determining which meth                 that describe use information regarding the available content
odology is appropriate for enabling transactions; and (d)                 (last use, last used by, date added, date updated, copyrighted
determining what session variables, etc. are available, and          60   or public domain, etc.), () a cross-reference to another
which variables are necessary for negotiating and employing               repository that may contain information necessary to
appropriate security, encryption algorithms, etc. If the sys              retrieve and utilize the content (i.e., structure query language
tem is unable to determine a “best fit’ profile from existing             statement, application program interface, lookup statement,
content categories and the client variables, then a best fit              etc.) and (k) other information that may be necessary to
value (lowest common denominator fit) is determined and              65   optimize the performance of the server engine 200 in the
used until enough information related to each of the above                access, conversion and delivery of the content Such as, the
variables can be collected.                                               speed and throughput of the network connection between the
          Case 1:20-cv-00457-ADA Document 38-7 Filed 10/09/20 Page 14 of 17


                                                     US 9,686,378 B2
                               13                                                                   14
server engine 200 and the content resource 330, and the                its content will be dependent on the values of the client
amount of time required to render the content.                         variables and the variables of the content request 307. The
  Thus, during the content storage and retrieval process, the          template database 340 is a second functional input to the
server engine 200 utilizes the information obtained during             transformation engine 100 and thus, controls the way the
the client identification, determination and parsing process,          output is rendered to the client device 305. The output 130
as well as information contained in the linker database 320            of the server engine 200 is provided to the client device 305
to obtain the content requested in the content request 307, as         through a network connection, Such as through the Internet.
well as additional information regarding the content. Based            Advantageously, the present invention operates to obtain,
on the client variables, the server engine 200 may seek out            transform and deliver the compatible content in a quick and
and obtain content that is optimally suited for the client        10   efficient manner.
device 305. Advantageously, this aspect of the present                    This aspect of the present invention further enables the
invention helps to minimize processing that is required in             dynamic transformation of even currently incompatible con
the transformation of the content. The content, along with             tent types for a given display device. For instance, content
any other necessary information is then provided to the                that was formerly too large (in file size, display format) for
inbound content transformer 115.                                  15   a Personal Digital Assistant (PDA) can be “thinned down”
   Transformation, Packaging and Delivery Process.                     based on a “best fit’ basis to make the content usable to the
   During the transformation, packaging and delivery pro               PDA. Content transformation can occur against content that
cess, the server engine 200 transforms the content to a                is stored within the server engine, or against content that is
format suitable for the client device 305, and then packages           remotely indexed—stored on servers and in repositories
and delivers the transformed content to the client device 305.         (databases, file systems, etc.) that are not proximate to, or
  The content identified in the content request 307 and                related to the server engine. This remote indexing of content
retrieved from one or more content resources 330 is, based             very closely follows "peer-to-peer content indexing (e.g.
on the “best fit” content category, transformed to a format            music sharing systems), but is different in that the content
that is suitable for the client device 305. In the embodiments         may be of many disparate and heterogeneous types and
described in conjunction with FIG. 1, this process may be         25   formats (pictures, video, music files, stock ticker data, text
accomplished by transforming the source content to an                  documents, HTML, etc.); thus more akin to a server-to
interim format 120 and then based on the “best fit” template           server functionality.
transforming the content into a destination format 130, or the           It should also be noted that in alternative embodiments,
Source content can be directly transformed from the Source             the server engine 200 may offer integrated security. Inte
format 110 to the destination format 130 based on the “best       30   grated security includes application components, template
fit template.                                                          design, database access, and application access, all deter
   In a specific embodiment of the server engine 200, the              mined by the same security (users & groups) level of access.
outbound content transformer 125 may be an XSLT engine                 This keeps all access to the server engine 200 under a single
and the inbound content transformer 115 may be a reverse               governing system. The server engine 200 circumvents stan
XSLT engine. In this embodiment, the source content will be       35   dard browser based security messages by intercepting these
transformed from a source format (SGML) 110 to an                      messages, processing them (as normal content) into the
interim format (XML) 120 and then to a destination format              server engine 200, "wrapping the security dialog in an
(SGML) 130. The server engine 200 uses business rules                  appropriate template, and rendering them in a consistent
and the “best fit” content category derived during the client          format as a “containerized application' through which the
identification, determination and parsing process to select       40   user can interact within the System.
the appropriate SGML format for the client device 305.                    Applications of the Present Invention
Other engines and engine variants may also be used or                     The present invention, as described above, is revolution
developed and the present invention anticipates Such devel             ary in its ability to access content in any format and deliver
opment.                                                                the content in a compatible format to another device. In
   Once the content has been transformed, the server engine       45   addition, there are many revolutionary applications of the
200 “wraps' or “overlays the content with an appropriate               present invention that, prior to Such invention, were not
template. Once again, based on the “best fit’ analysis and the         available or possible to implement. Two Such applications
“best fit content category, the server engine 200 determines           include (1) a content manager and (2) platform agnostic
a proper set of templates and template parameters for                  server-based applications.
displaying the content and merges the transformed content         50      Content Manager.
into the proper template for delivery to the client device 305.           Within the context of a content manager, the present
The linker database 320, in addition to indexing content               invention empowers users at all skill levels, whether they
resources 330, also indexes a template database 340. The               have little to no HTML or other markup language knowl
template database 340 may be a local database or a remotely            edge or experience, to create and manage content. The
located database accessible to the server engine 200 through      55   transformer engine aspect of the present invention allows the
the Internet or some other localized or global network.                content of a web site to be stored in an interim format and
Based on the “best fit’ analysis, the location 326 of the “best        then accessed and transformed for any of a variety of
fit template can be extracted from the linker database 320             platforms. In addition, as will become more apparent upon
and used to access the “best fit” template from the template           reading the description of the platform-agnostic server
database 340.                                                     60   based applications, the web site content can be easily edited
   Thus, the server engine 200 will provide content to the             and managed, from any platform, using a user friendly,
client device 305 in a format that is adapted to the client            intuitive interface.
device 305. The adaptation to the client device 305 is a                  The present invention can be utilized to create different
function of the information indexed from the content                   toolsets. The toolsets are functional aspects that enable the
resources 330, but is also a function of the template chosen      65   actuation of content (e.g. print function, cut function, paste
to render the information to the client device 305. This               function, bold, italics, underline, size, symbols, justify, bul
template will be indexed from the template database 340 and            lets, number, indent, color, linking, etc.). Though initial
        Case 1:20-cv-00457-ADA Document 38-7 Filed 10/09/20 Page 15 of 17


                                                     US 9,686,378 B2
                            15                                                                       16
applications have been developed using the toolset of the              the client device 305 would render a number on the display.
present invention, those skilled in the art will realize that          If the actuation is to be processed remotely 425, the client
other applications and other toolsets that leverage the pres           device 305 provides a content request 430 to the server
ent invention can be used/reused to create more applications           engine 200.
and toolsets. Thus, numerous embodiments of this invention                In response to receiving the content request 430, the
include different toolsets and application combinations.               server engine 200 identifies specifics of the content request,
   The content manager based on the present invention                  invokes the appropriate action, and produces a modified
provides a “create once, publish anywhere' (COPA) capa                 application interface if necessary 435. Once the modified
bility. Thus, content can be created and then rendered in any          application interface is produced, the server engine 200
format to any device. The ability to populate a system once       10   provides the content 440 to the client device 305. Additional
for multiple devices is very advantageous. The content                 actuation may be performed by the client device 305 and
managers can handle a number of different markup lan                   each will be processed as described above.
guage, including but not limited to, wireless, handheld                   Eventually, the client device 305 may attempt to exit the
devices and set-top boxes, in addition to the variety of               application 440. If an exit with a request to save any
formats on the Web. The content manager allows a user to          15   modifications is performed 445, the client device 305 pro
preview the content on multiple devices before the content             vides an exit request and any data that needs to be saved 450
is published. The content manager also allows a user to                to the server engine 200. In response to receiving the exit
create different sets of device templates.                             request with a save 450, the server engine 200 updates any
   Platform-Agnostic Server-Based Applications.                        necessary databases with the changes 455. If an exit without
   FIG. 4 is a process flow diagram illustrating a particular          a request to save any modifications is performed 445, the
application of the present invention in providing a platform           client device 305 provides and exit request 460 to the server
agnostic interface capability for server-based applications.           engine 200. Whether the exit request is with or without a
In general, the present invention provides for the capability          save operation, the server engine 200 then closes or termi
for server-based applications to be shared with a variety of           nates the application 465.
platforms. User interface information is stored in an interim     25      The server engine's distinct ability to remotely index any
format on the server and then rendered to device specific              content, also applies to these applications of the present
formats when the applications are invoked or actuated by a             invention. For the content manager, components (source
client device. Thus, the server-based applications can be              code modules to Support menu drop downs, buttons, dialog
shared with any of a variety of platforms.                             boxes, pop-up windows, Subroutines, etc.) can be remotely
   Initially, the client device 305 invokes a server-based        30   index, and dynamically served.
application by issuing a content request 405. The server                  The content manager application is actually a specific
based application may reside on the server engine 200 or any           embodiment of the device-agnostic server-based application
remote server accessible by the server engine 200. In                  implementation of the present invention. The content man
response to receiving the content request 405, the server              ager enables a client device to access and change Internet
engine 200 identifies the specifics of content request,           35   delivered (website) content from an application that is
invokes the application and produces a client specific appli           provided to the client device from a remote server, using
cation interface 410. The server engine 200 then delivers              code components and controls that are only delivered via an
content defining the application interface 415 to the client           Internet browser or browser-based application interface or
device 305.                                                            Some other application interface.
  This application interface provided to the client device        40      This application of the present invention illustrates the
305 may be a custom application interface that runs resident           impact of the present invention in Internet and intranet
on the client device 305, a browser-based interface that runs          publishing and content management fields, as well as the
resident within a browser application running on the client            field of software and hardware development related to the
device 305, or a browser-like application interface which              delivery to remote telecommunications devices Such as
runs resident on the client device 305. For a personal            45   pagers, Personal Digital Assistants (“PDAs), interactive
computer user, a browser-based application may have the                TV, digital set-top boxes, and the like. Application of this
look and function of an “executable' compiled 32-bit pro               invention enables persons engaged in the creation or main
cessing calculator application interface running on the cli            tenance and delivery of content (websites, programs, inter
ents computer. However, in reality, only a shell interface is          active television, data, etc.) to use remote-server-based
provided to the client and a portion of the processing is         50   Software components to alter the content without requiring:
performed on the server. This invention is not limited,                   (a) The downloading, installation and execution of com
however, solely to 32-bit interfaces, but can be automatically         piled code components on the user’s “client':
adapted to provide an interface that is similar to the oper               (b) A “browser add-on application or applet” to be created
ating system and programming style of the end user's client.           or executed from the local (client) machine or server; and/or
   Upon receiving the content defining the application inter      55      (c) HTML, DHTML, XML, Active Server Pages, or other
face 415, the client device 305 renders the application                Internet Markup language expertise or experience.
interface on its display and then waits for a user or process             Advantageously, this application of the present invention
to actuate a feature of the application interface. The perfor          reduces the requirement for the physical distribution of
mance of, and actuation of the server-based application will           Software, requiring the user to purchase media and docu
be exactly like, or similar to, the actuation required for a      60   mentation that includes the cost of that distribution. There is
compiled, executable application. Once the application                 no need to download and install the application, and imme
interface is actuated 420, the actuation will either be handled        diate upgrades are made available as a result of the inven
locally by the client device 305 or remote to the client device        tion’s functionality.
305. For local processing 425, the client device 305 simply               Another feature of the system is the ability to maintain the
interprets the actuation and performs the appropriate action.     65   state of the application in memory or storage of the server,
As an example, if the server-based application is a calcula            enabling the end user to suspend interaction with the appli
tor, actuating a digit key may be processed locally and thus,          cation for a period of time from their client, and later, to pick
           Case 1:20-cv-00457-ADA Document 38-7 Filed 10/09/20 Page 16 of 17


                                                     US 9,686,378 B2
                              17                                                                       18
up “where they left off using the same client, or a different             4. The method of claim 1 wherein the one or more client
client. For instance, the end user may perform some calcu               variables is obtained from an HTTP request header.
lations using his or her PDA, to stop those calculations for               5. The method of claim 1 wherein creating the updated
a period of time, and later, to begin again at the same point           version of the user interface using the interim data comprises
in the calculative process from the personal computer in the            encapsulating the interim data in the user interface so that a
end user's office. Regardless of device or interface, the               visual characteristic resulting from invoking the obtained
functionality will be similar, and the information and pro              version of the application component is displayable at the
cessing provided by the calculator will be the same, regard             client device without invoking the obtained version of the
less of the end-user's display device.                                  application component again.
                                                                   10
                        CONCLUSION                                        6. The method of claim 1 wherein the user interface is
                                                                        configured to be executed within a browser at the client
                                                                        device.
   It should be apparent to the reader that the present                   7. The method of claim 1 wherein:
invention is unique in the industry and provides a revolu
tionary ability for sharing applications via the Internet. The     15     the version of the application component is obtained from
present invention has been shown to include a transforma                    one of a plurality of locations accessible via a network;
tion engine that enables content and information to be                       and
transformed from one format, a source format, to a format                 the obtaining includes querying a database that contains
that is compatible with the requesting device, a destination                information about the plurality of locations.
format. This aspect of the present invention allows for                   8. The method of claim 1 wherein:
varying devices to access and share content via a network                 the client device is a second client device;
without concern as to the format of the content. In addition,             the user interface was (A) created in response to an
the present invention enables applications that were not                     interaction with a first client device different from the
available prior to this invention. The examples herein have                  second client device, then (B) provided to the second
been provided for illustrative purposes only and should in         25        client device; and
not be interpreted as restricting any aspects of the present              the method further includes maintaining, by the server, a
invention. Alternate embodiments will become apparent to                     state of an application corresponding to the application
those skilled in the art to which the present invention                     component, wherein the maintaining is performed
pertains without departing from its spirit and scope. Accord                between (a) the interaction involving the server and the
ingly, the scope of the present invention is described by the      30
                                                                            first client device and (b) providing the user interface to
appended claims and Supported by the foregoing descrip
tion.                                                                       the second client device, such that providing the user
                                                                             interface to the second client device resumes from
  What is claimed is:                                                        where the interaction involving the server and the first
                                                                             client device left off.
   1. A method implemented by a server, the method com             35
                                                                           9. A server comprising a processor and memory, the
prising:
   receiving, by the server from a client device, an indication         memory storing instructions that, responsive to execution by
      of an actuation of a user interface provided on the client        the processor, cause the server to perform operations includ
        device, wherein the client device is associated with            ing:
        client variables defining an environment of the client     40      receiving an indication of an actuation of a user interface
        device; and                                                           provided on a client device, wherein the client device
  in response to receiving the indication of the actuation:                   is associated with client variables indicating an envi
     invoking, by the server, a version of an application                    ronment of the client device;
        component that is configured for the environment of               in response to receiving the indication of the actuation,
        the client device, wherein the invoking of the appli       45        generating an updated version of the user interface for
        cation component processes the indication of the                     display in the environment of the client device by
        actuation and, in response, produces interim data                    invoking a version of an application component that is
        representing results of the application component                    configured for the environment of the client device,
        processing the indication of the actuation;                          wherein the invoking of the application component
     creating, by the server, based on the determined envi         50        processes the indication of the actuation; and
        ronment of the client device and using the interim                packaging the updated version of the user interface for
        data, an updated version of the user interface for                  communication to the client device.
        display in the environment of the client device; and              10. The server of claim 9 wherein the version of the
     packaging, by the server, the updated version of the               application component is obtained from a data store that
          user interface for communication to the client           55   includes access information for each of a plurality of Ver
          device.                                                       sions of the application component.
  2. The method of claim 1,                                               11. The server of claim 9,
  wherein the updated version of the user interface is                    wherein the updated version of the user interface is
    configured to accept first interactions that are handled                configured to accept first interactions that are handled
    locally by the client device; and                              60       locally by the client device; and
  wherein the updated version of the user interface is                    wherein the updated version of the user interface is
    configured to accept second interactions that are                       configured to accept second interactions that are
    handled through further communications with the                         handled through further communications with the
        SeVe.                                                                Sever.
  3. The method of claim 1 wherein the one or more client          65     12. The server of claim 9 wherein the user interface is
variables describe device display specifics of the client               configured to be executed within a browser at the client
device.                                                                 device.
        Case 1:20-cv-00457-ADA Document 38-7 Filed 10/09/20 Page 17 of 17


                                                    US 9,686,378 B2
                               19                                                                  20
   13. The server of claim 9 wherein the one or more client              19. A computer-readable storage medium that is neither a
variables describe hardware characteristics of the client             carrier wave nor a transmitted signal, the computer-readable
device.                                                               storage medium storing instructions that, when executed by
   14. The server of claim 9                                          a computing system, cause the computing system to perform
  wherein the client device is a second client device;                operations comprising:
  wherein the user interface was (A) created in response to              receiving, by a server from a client device, an indication
     an interaction with a first client device different from               of an actuation of a control provided on the client
                                                                           device, wherein the client device is associated with an
     the second client device, then (B) provided to the                    environment of the client device; and
     second client device; and                                   10     in response to receiving the indication of the actuation:
  wherein the operations further include maintaining a state               invoking, by the server, a version of an application
    of an application corresponding to the application com                   element that is configured for the environment of the
    ponent, wherein the maintaining is performed between                     client device, wherein the invoking of the application
    (a) the interaction involving the server and the first                   element processes the indication of the actuation
    client device and (b) providing the user interface to the                and, in response, produces interim data representing
                                                                 15          results of the application component processing the
    second client device. Such that providing the user                       indication of the actuation;
     interface to the second client device resumes from
     where the interaction involving the server and the first              creating, by the server, based on the determined envi
    client device left off.                                                   ronment of the client and using the interim data, an
  15. The server of claim 9 wherein the one or more client                    updated version of the control for presentation in the
variables describe compression or decompression character                    environment of the client device; and
istics of the client device.                                               packaging, by the server, the updated version of the
                                                                             control or communication to the client device.
   16. The server of claim 9 wherein generating an updated              20. The computer-readable storage medium of claim 19
version of the user interface comprises encapsulating results         wherein the one or more client variables describe one or
of processing the indication of the actuation in the user        25   more of:
interface so that a visual characteristic resulting from invok          hardware characteristics of the client device;
ing the obtained version of the application component is                a network connection that communicatively couples the
displayable at the client device without invoking the
obtained version of the application component again.                       server to the client device;
  17. The server of claim 10 wherein the version of an           30
                                                                        compression or decompression characteristics of the cli
application component is obtained based on data that                      ent device;
describes a user of the client device.                                  data that describes a user of the client device; or
   18. The server of claim 17 wherein the data is a shared              any combination thereof.
profile of users common to a particular domain.                                             k   k   k     k   k
